DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: Preliminary Amendment filed on 12/30/2019. Claims 1 and 30-31 are independent claims. Claims 2, 5-7, 9-29 and 32 have been cancelled. Claims 1, 3-4, 8, 30-31, 33-46 have been examined and rejected in the current patent application.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/02/2020 and 03/08/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Specification
The amendments to the abstract of the disclosure, submitted on 12/30/2019 by the Applicant(s), have been approved by the Office, and the amendments to the abstract of the disclosure will be entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay Kumar et al. (US 2018/0210640 A1, hereinafter Kumar) in view of Han et al. (US 2014/0240248 A1, hereinafter Han). 

Regarding independent claim(s) 1, Kumar discloses an icon display method implemented by a terminal (see Fig. 1-9 & 11), the icon display method comprising: displaying an interface on a touchscreen of the terminal, wherein the interface includes an assistive touch floating icon in a second position of the interface (reads on Para 0026-0034 and Fig. 1-2, electronic device 100 may also include a plurality of icons 108, 110. Specifically, touch display 104 may provide, display, and/or visually depict a plurality of icons 108, 110, where each icon of the plurality of icons 108, 110 may be associated with a system or "generic" function of electronic device 100 or an application or "App" included within electronic device 100); detecting a gesture in a first position of the interface above the touchscreen, wherein the first position is different than the (reads on Para 0036-0037 and Fig. 2, user 120 is interacting with electronic device 100 by making an initial touch or contact 122 with touch display 104. Initial touch 122 performed on touch display 104 by user 120 may include and/or may be the beginning of a variety of different detectable touch gestures. The amount of change in capacitance on touch display 104 detected, identified and/or sensed by the sensor(s) may indicate whether user 120 has touched or pressed touch display 104 during initial touch 122, or instead is just "hoovering" over touch display 104); and displaying the assistive touch floating icon in the first position in response to the gesture (reads on Para 0043- and Fig. 4-5 & 9, electronic device 100 shows a selected group of the plurality of icons 108, 110 being repositioned on touch display 104. In the non-limiting example shown in FIG. 4, the selected group (e.g., icons 108A-10C, 110A-110D) of the plurality of icons 108, 110 may be repositioned on touch display 104 after determining that the characteristic(s) of touch gesture 124 exceed the predetermined threshold(s) of electronic device 100). 
Although, Kumar discloses repositioning icons on a touch display based on characteristics of touch gestures performed on the touch display and further discloses amount of change in capacitance on touch display 104 detected, identified and/or sensed by the sensor(s) may indicate whether user 120 has touched or pressed touch display 104 during initial touch 122, or instead is just "hoovering" over touch display 104, (see Abstract and Para 0037). 
However, Kumar does not appears to specifically disclose wherein detecting a gesture corresponding to hovering in a first position of the interface above the touchscreen. 
(reads on Para 0095 & 0099 and Fig. 6A-6B & 7, when an input object 620 is input in a second input space, the apparatus may obtain a point 621 being indicated by the input object 620, based on an output signal of a second sensor. the apparatus may provide an interface in which a plurality of icons 623 is disposed along a perimeter of the point 621 being indicated by the input object 620). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the icon display mechanism of Kumar in order to have incorporated the icon display mechanism, as disclosed by Han, into the icon display mechanism of Kumar since both of these mechanisms are directed to icon display mechanisms and by incorporating the teachings of Han into Kumar would produce a mechanism for providing an interface in which a plurality of icons 623 is disposed along a perimeter of the point 621 being indicated by the input object 620, as disclosed by Han, (see Para 0095 & 0099). 

Regarding independent claims 30-31, claims 30-31 are a terminal claim and a computer program product claim respectively that correspond to the method of independent claim 1. Therefore, claims 30-31 are rejected for at least the same reasons as method of independent claim 1. 

Claims 3 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay Kumar et al. (US 2018/0210640 A1, hereinafter Kumar) in view of Han et al. (US 2014/0240248 A1, hereinafter Han), as applied in claims 1 and 30-31, and further in view of Lai et al. (US 2014/0344754 A1, hereinafter Lai). 

Regarding dependent claim(s) 3, the combination of Kumar and Han discloses the method as in claim 1. However, the combination of Kumar and Han does not appears to specifically disclose wherein not detecting, within a preset time, an operation for triggering the assistive touch floating icon; and not detecting, within a preset time, an operation for triggering the assistive touch floating icon. 
In the same field of endeavor, Lai discloses wherein not detecting, within a preset time, an operation for triggering the assistive touch floating icon (reads on Para 0052 and Fig. 4,  the computing device may periodically reevaluate whether a selection of an icon included in the ring has been received. In some instances, the ring may, for example, be automatically hidden if a selection of an icon is not received after a predetermined amount of time has elapsed since the ring was initially presented (e.g., in step 415)); and hiding the assistive touch floating icon responsive to not detecting the operation within the preset time (reads on Para 0052 and Fig. 4, the computing device may periodically reevaluate whether a selection of an icon included in the ring has been received. In some instances, the ring may, for example, be automatically hidden if a selection of an icon is not received after a predetermined amount of time has elapsed since the ring was initially presented (e.g., in step 415)). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the icon display mechanism of Kumar and Han in order to have incorporated the enhanced user 

Regarding dependent claims 42-43, claims 42-43 are a terminal claim and a computer program product claim respectively that correspond to the method of dependent claim 3. Therefore, claims 42-43 are rejected for at least the same reasons as method of dependent claim 3. 

Claims 4, 38 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay Kumar et al. (US 2018/0210640 A1, hereinafter Kumar) in view of Han et al. (US 2014/0240248 A1, hereinafter Han), as applied in claims 1 and 30-31, and further in view of Ko (US 2011/0096033 A1, hereinafter Ko). 

Regarding dependent claim(s) 4, the combination of Kumar and Han discloses the method as in claim 1. However, the combination of Kumar and Han does not appears to specifically disclose wherein adjusting, according to a detected distance between a finger of a user and the touchscreen, a size for displaying the assistive touch floating icon such that an adjusted parameter corresponds to the detected distance. 
(reads on Para 0094 & 0103-0104 and Fig. 15, with regard to the proximity sensor 10/20, if an object such as a finger and the like approaches a specific icon zone of the display 151 within a predetermined distance, the controller is able to display an output signal for enlarging a size of a corresponding icon to the display. If the object gets remote from the specific icon zone by a predetermined distance, the controller is able to display an output signal for reducing a size of a corresponding icon to the display).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the icon display mechanism of Kumar and Han in order to have incorporated the icon display mechanism, as disclosed by Ko, into the icon display mechanism of Kumar and Han since these mechanisms are directed to icon display mechanisms and by incorporating the teachings of Ko into Kumar and Han would produce a mechanism for displaying an output signal for enlarging a size of a corresponding icon to the display if an object such as a finger and the like approaches a specific icon zone of the display 151 within a predetermined distance, as disclosed by Ko, (see Para 0094 and Fig. 15). 

Regarding dependent claims 38 and 45, claims 38 and 45 are a terminal claim and a computer program product claim respectively that correspond to the method of . 

Claims 8, 41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay Kumar et al. (US 2018/0210640 A1, hereinafter Kumar) in view of Han et al. (US 2014/0240248 A1, hereinafter Han), as applied in claims 1 and 30-31, and further in view of Stewart et al. (US 2017/0212643 A1, hereinafter Stewart). 
 
Regarding dependent claim(s) 8, the combination of Kumar and Han discloses the method as in claim 1. Kumar further discloses wherein the assistive touch floating icon is a target icon corresponding to the gesture (reads on Para 0026-0032 & 0055-0056 and Fig. 6,  the predicted touch path (PPREDICTED) for touch gesture 124 performed by user 120 may be directed toward and/or may be aligned with application icons 110A-110D. Specifically, the trajectory of predicted touch path (PPREDICTED) for touch gesture 124 may be directly aligned with application icon 110C displayed on touch display 104).
However, the combination of Kumar and Han does not appears to specifically disclose wherein storing a correspondence between the gesture and the assistive touch floating icon. 
In the same field of endeavor, Stewart discloses wherein storing a correspondence between the gesture and the assistive touch floating icon (reads on Para 0038, accessing and finding a match in a data table correlating input of the gesture type, and/or correlating particular types of gestures, with visual representations, icons, images, etc. to be presented at the identified location on the UI to which the gesture is directed to represent that a user gestured at that location of the UI). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the icon display mechanism of Kumar and Han in order to have incorporated the icon display mechanism, as disclosed by Stewart, into the icon display mechanism of Kumar and Han since these mechanisms are directed to icon display mechanisms and by incorporating the teachings of Stewart into Kumar and Han would produce a mechanism for accessing and finding a match in a data table correlating input of the gesture type with visual representations, icons, images, etc. to be presented at the identified location on the UI, as disclosed by Stewart, (see Para 0038). 

Regarding dependent claims 41 and 46, claims 41 and 46 are a terminal claim and a computer program product claim respectively that correspond to the method of dependent claim 8. Therefore, claims 41 and 46 are rejected for at least the same reasons as method of dependent claim 8. 

Claims 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay Kumar et al. (US 2018/0210640 A1, hereinafter Kumar) in view of Han et al. (US 2014/0240248 A1, hereinafter Han), as applied in claims 1 and 30, and further in view of Shin et al. (US 2014/0035850 A1, hereinafter Shin). 

Regarding dependent claim(s) 33, the combination of Kumar and Han discloses the method as in claim 1. However, the combination of Kumar and Han does not appears to specifically disclose wherein adjusting, according to a detected distance between a finger of a user and the touchscreen, transparency for displaying the assistive touch floating icon such that an adjusted parameter corresponds to the detected distance. 
In the same field of endeavor, Shin discloses wherein adjusting, according to a detected distance between a finger of a user and the touchscreen, transparency for displaying the assistive touch floating icon such that an adjusted parameter corresponds to the detected distance (reads on Para 0090-0095 and Fig. 4-5 & 8A-8C, the display apparatus 100 determines that the user's finger 30 approaches the display apparatus 100 and decreases the transparency of the display screen to be lower than the pre-set transparency. Accordingly, the images of the contents 20 are more clearly displayed than the image of the matching object 10' displayed on the display screen). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the icon display mechanism of Kumar and Han in order to have incorporated the icon display mechanism, as disclosed by Shin, into the icon display mechanism of Kumar and Han since these mechanisms are directed to icon display mechanisms and by incorporating the teachings of Shin into Kumar and Han would produce a mechanism for determining proximity of the at least one of the person and the object to the display based on a result of the sensing by the sensor and adjusting the transparency of the display differently according to a result of the determining, as disclosed by Shin, (see Abstract). 

Regarding dependent claim 39, claim 39 is a terminal claim that correspond to the method of dependent claim 33. Therefore, claim 39 is rejected for at least the same reasons as method of dependent claim 33. 

Claims 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay Kumar et al. (US 2018/0210640 A1, hereinafter Kumar) in view of Han et al. (US 2014/0240248 A1, hereinafter Han), as applied in claims 1 and 30, and further in view of Herz et al. (US 2009/0058830 A1, hereinafter Herz). 

Regarding dependent claim(s) 34, the combination of Kumar and Han discloses the method as in claim 1. However, the combination of Kumar and Han does not appears to specifically disclose wherein adjusting, according to a detected distance between a finger of a user and the touchscreen, color for displaying the assistive touch floating icon such that an adjusted parameter corresponds to the detected distance.  
In the same field of endeavor, Herz discloses wherein adjusting, according to a detected distance between a finger of a user and the touchscreen, color for displaying the assistive touch floating icon such that an adjusted parameter corresponds to the detected distance (reads on Para 0162 and Fig. 5A-5B, at t=t2 (FIG. SB), the finger moves further down to a second position that is at a distance d2 from the touch screen display. As a result, a "finger-in-range" event is generated at t=t2 and the key icon (e.g., "H") that is closest to the finger on the touch screen display is highlighted. In some embodiments, an icon is highlighted by altering its color or altering its shape (e.g., magnifying the icon) or both to give an indication to the user of its status change).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the icon display mechanism of Kumar and Han in order to have incorporated the icon display mechanism, as disclosed by Herz, into the icon display mechanism of Kumar and Han since these mechanisms are directed to icon display mechanisms and by incorporating the teachings of Herz into Kumar and Han would produce a mechanism for generating a "finger-in-range" event at t=t2 and the key icon ( e.g., "H") that is closest to the finger on the touch screen display is highlighted by altering its color, as disclosed by Herz, (see Para 0162). 

Regarding dependent claim 40, claim 40 is a terminal claim that correspond to the method of dependent claim 34. Therefore, claim 40 is rejected for at least the same reasons as method of dependent claim 34. 

Claims 35 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay Kumar et al. (US 2018/0210640 A1, hereinafter Kumar) in view of Han et al. (US 2014/0240248 A1, hereinafter Han), as applied in claim 1, and further in view of Park et al. (US 2012/0075212 A1, hereinafter Park). 

Regarding dependent claim(s) 35, the combination of Kumar and Han discloses the method as in claim 1. However, the combination of Kumar and Han does 
In the same field of endeavor, Park discloses wherein adjusting, according to a detected distance between a finger of a user and the touchscreen, display frequency for displaying the assistive touch floating icon such that an adjusted parameter corresponds to the detected distance (reads on Para 0070, when the display module 151 is approached by the user's finger, the proximity sensor 141 may detect the existence of the approaching finger, and may output a proximity signal. The controller 180 may identify a touch key, if any, currently being approached by the approaching finger and may then control the haptic module 157 to generate a vibration signal corresponding to the identified touch key). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the icon display mechanism of Kumar and Han in order to have incorporated the icon display mechanism, as disclosed by Park, into the icon display mechanism of Kumar and Han since these mechanisms are directed to icon display mechanisms and by incorporating the teachings of Park into Kumar and Han would produce a mechanism for identifying a touch key, if any, currently being approached by the approaching finger and may then control the haptic module 157 to generate a vibration signal corresponding to the identified touch key, as disclosed by Park, (see Para 0070). 

Claims 36 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay Kumar et al. (US 2018/0210640 A1, hereinafter Kumar) in view of Han et al. (US 2014/0240248 A1, hereinafter Han), as applied in claim 1, and further in view of Yoden (US 9,116,598 B1, hereinafter Yoden). 

Regarding dependent claim(s) 36, the combination of Kumar and Han discloses the method as in claim 1. However, the combination of Kumar and Han does not appears to specifically disclose wherein detecting that a time in which a finger of a user hovers over the touchscreen is greater than a preset threshold; and hiding the assistive touch floating icon based on detecting that the time in which the finger of the user hovers over the touchscreen is greater than the preset threshold. 
In the same field of endeavor, Yoden discloses wherein detecting that a time in which a finger of a user hovers over the touchscreen is greater than a preset threshold (reads on Col. 15 Lines 32-61 and Fig. 36, once the processor 2 displays the assistant object, the processor 2 continuously determines whether or not hover above the tappable object is kept continuously detected based on the signals from the sensitive display 3 (S303). As long as detection of hover is kept (S303: YES), the processor 2 keeps displaying the assistant object until a predetermined time has lapsed (S305)); and hiding the assistive touch floating icon based on detecting that the time in which the finger of the user hovers over the touchscreen is greater than the preset threshold (reads on Col. 15 Lines 32-61 and Fig. 36, as long as detection of hover is kept (S303: YES), the processor 2 keeps displaying the assistant object until a predetermined time has lapsed (S305). The processor 2 stops displaying the assistant object (S304)). 
 as long as detection of hover is kept, as disclosed by Yoden, (see Col. 15 Lines 32-61 and Fig. 36). 

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.

Conclusion

US 2011/0164063 A1 (Shimotani et al.) discloses an icon display (see Fig. 5-6). 

US 2013/0111403 A1 (Nakamura) discloses an icon display (see Fig. 5-9). 


The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30pm and alternate Fridays 8:00am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer N. To can be reached at (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/HUGO MOLINA/
Primary Examiner, Art Unit 2143